Case 1:19-cv-00739-KD-C Document 60 Filed 12/22/20 Page 1 of 1                   PageID #: 693




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


DESTIN WILLIAMS and KIM                           *
WILLIAMS, on behalf of themselves and             *
all others similarly situated,                    *
                                                  *
      Plaintiffs,                                 *
                                                  *
vs.                                               *
                                                       CIVIL ACTION 19-00739-KD-C
                                                  *
THE CITY OF ORANGE BEACH,                         *
ALABAMA, et al.,                                  *
                                                  *
      Defendants.                                 *



                                             ORDER

          After due and proper consideration of the issues raised, and a de novo determination of

those portions of the recommendation to which objection is made, the recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(3) and dated November 24, 2020, is ADOPTED

as the opinion of this Court.

          Accordingly, it is ORDERED that this action is REMANDED to the Circuit Court of

Baldwin County, Alabama, from whence it came.

          DONE this the 22nd day of December 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 1
